Order, Family Court of the State of New York, Bronx County, .entered on March 1, 1974, adjudicating appellant a juvenile delinquent and placing him at the Elmira Reception Center, following a determination after a fact-finding hearing on November 21, 1973, that the appellant had committed acts which if done by an adult would constitute felonies, unanimously reversed, on the law, and the matter is remanded for a new fact-finding hearing to be held before a different Judge, without costs and without disbursements. The evidence at the fact-finding hearing consisted primarily of the testimony of the two victims of the alleged crimes and accordingly, it was reversible error to deny the law guardian’s timely request to inspect the minutes of their Grand Jury testimony (People v. Rosario, 9 N Y 2d 286, cert. den. 368 U. S. 866; Matter of Gold v. Quinones, 37 A D 2d 618). Additionally, in the interest of justice, the new fact-finding hearing should be held before a different Judge (cf. People v. Corelli, 41 A D 2d 939). Concur — Markewich, J. P., Nunez, Kupferman, Tilzer and Lane, JJ.